Citation Nr: 1101925	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1982 to October 
1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
Jurisdiction over this claim is now with the RO in St. Louis, 
Missouri.

In a statement by the Veteran's representative, submitted in 
September 2010, the Veteran contended that a statement of the 
case was not issued for a claim of entitlement to service 
connection for a back disability as secondary to the service-
connected left knee disability.  However, after a thorough review 
of the record, the Board does not find a notice of disagreement 
with the RO's most recent denial of the Veteran's application to 
reopen a claim for service connection for a back disability as 
secondary to the service-connected left knee disability.  Indeed, 
there were no correspondences from the Veteran to the RO 
expressing disagreement within one year of the January 2003 
rating decision that denied reopening the Veteran's claim for a 
back disability on a secondary basis.  As such, a statement of 
the case is not required.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

However, the Veteran submitted a statement in September 2004 and 
indicated his request for service connection for a back condition 
"from injuries in naval service."  As this issue has been 
raised by the record, but has not been adjudicated by the (AOJ), 
the Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the Veteran 
completed high school and was trained at a vocational school in 
1976 in a data processing program.

2.  The Veteran's service-connected disabilities alone (including 
impairment resulting solely therefrom) do not prevent him from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has been unable to pursue gainful 
employment since he was last employed in December 1999.  
Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).

The Veteran may be awarded TDIU upon a showing that he or she is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this context, 
it noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v.  
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities alone must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2010).

Currently, the Veteran is service-connected for residuals of a 
total left knee arthroplasty and is assigned a disability rating 
of 60 percent.  However, the fact that he meets the percentage 
criteria during the course of the appeal is not dispositive since 
the preponderance of the evidence of record stands against the 
claim that he is unemployable by virtue of his service-connected 
disability.

The Veteran was afforded a general VA examination in June 2007.  
With respect to the effects of the Veteran's service-connected 
knee disability on his usual occupation and daily activities, the 
examination report indicated that the Veteran has been unemployed 
since 1999.  However, the Veteran also reported that he is 
"independent with [activities of daily living]" but has 
assistance when grocery shopping.  Significantly, however, the 
Veteran also reported that "he is ok with driving."

The examiner also indicated, in the June 2007 examination report, 
that the Veteran's left knee function is severely limited.  She 
further opined that the "Veteran has not and could not be 
anticipated to ever return to his previous type of employment as 
a truck driver or restaurant manager.  The Veteran could 
reasonably be expected to maintain employment that does not 
require standing or walking to include telephone call center 
work, office receptionist without additional duties, or other 
types of employment along these lines."

In this regard, the Veteran's representative, in a September 2010 
submission, stated that the Veteran's educational background was 
not considered in making the determination that the Veteran was 
employable.  He indicated that the Veteran had "one year of 
college, and no additional training or education since becoming 
disabled."  

However, the Board has reviewed the Veteran's entire record, to 
include documents from the Social Security Administration (SSA) 
from which he is receiving disability benefits for a non service-
connected back disability.  In a document dated in March 2002, 
the Veteran indicated that the highest grade of school he had 
completed was 12th grade.  Importantly, the Veteran also noted 
that he completed vocational school in 1976 in a data processing 
program.

Parenthetically, the Board notes that VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (indicating the SSA's favorable determination, 
while probative evidence to be considered in the claim with VA, 
is not dispositive or altogether binding on VA since the agencies 
have different disability determination requirements).  As noted 
above, the Veteran was awarded disability benefits by the SSA for 
disabilities that included a non service-connected back 
disability.

More importantly, the Veteran's SSA records indicate that the 
Veteran has a level of education, most notably his skills in data 
processing, which would allow him to maintain employment in the 
sedentary jobs as described by the June 2007 examiner.

In addition, the Veteran's representative, in the September 2010 
statement, indicated that the Veteran would have difficulty in 
focusing and concentrating due to the medications taken for his 
left knee disability.  In this respect, the Board notes that a 
layperson, such as the Veteran's representative, is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Indeed, the Veteran's 
representative has not demonstrated that he has the requisite 
expertise to opine on such matters.

The Board would not dispute the finding that the Veteran's left 
knee function is severely limited and would not be able to return 
to employment as a truck driver.  In fact, without a permanent 
functional limitation, there would be no basis to find a 60% 
disability evaluation for his residuals of left total knee 
arthroplasty of the left knee.  The post-service medical records, 
as a whole, only support the current disability evaluation and do 
not indicate unemployment caused by the Veteran's disability.  

Also, in this regard, the Board has considered an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extraschedular consideration is not 
warranted in this case.  As noted, the disability rating assigned 
clearly accounts for the functional limitation associated with 
that disability.  

Thus, while the Veteran's disabilities may limit the types of 
employment which he can perform, the Board finds that his 
disabilities are not severe enough to prevent him from pursuing 
substantially gainful employment.  While the Veteran's previous 
employment was primarily in truck driving, this fact does not 
suggest that he is completely unable to find employment if he 
pursued the work opportunities that he is capable of performing.

The Board has considered all of the evidence, including the 
Veteran's and his representative's statements regarding his 
unemployability.  The Board finds that the medical evidence is 
more probative of the issue of whether the service-connected 
disability renders the Veteran unemployable.

Based on the above, the preponderance of the evidence of record 
is against a grant of entitlement to TDIU, and his claim must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In particular, a 
specific VA medical examination pertinent to the issue on appeal 
was obtained in June 2007.  Although the examiner noted that 
there was no was no claims file available for review, the Board 
nonetheless finds that this examination was adequate for 
evaluation purposes.  

In this regard, there is no regulatory or statutory requirement 
for review of the claims file.  Rather, 38 C.F.R. § 4.1 requires 
that each disability be reviewed in relation to its history.  
Where that history is provided by the Veteran, or for that 
matter, by sources other than the claims file, and the history is 
accurate, review of the claims file reduces to a mere ministerial 
act.  More specifically, the examiner recounted a detailed 
history of the Veteran's disability and occupational history as 
indicated by the examination report.  Thus, the June 2007 
examination conducted with a review of the Veteran's disability 
in relation to an accurate history of that disability is a 
sufficient examination for rating purposes.

Significantly, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.


ORDER

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


